Name: Commission Regulation (EEC) No 3885/88 of 13 December 1988 amending Regulation (EEC) No 4128/87 in respect of conditions for the entry of certain tobacco falling within CN codes 2401 10 10 to 2401 10 49 and 2401 20 10 to 2401 20 49
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 346/20 Official Journal of the European Communities 15. 12. 88 COMMISSION REGULATION (EEC) No 3885/88 of 13 December 1988 amending Regulation (EEC) No 4128/87 in respect of conditions for the entry of certain tobacco falling within CN codes 2401 10 10 to 2401 10 49 and 2401 20 10 to 2401 20 49 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('),, as last amended by Regulation (EEC) No 3174/88 (2), and in particular Article 11 thereof, Article 1 Regulation (EEC) No 4128/87 is hereby amended as follows : 1 . in Annex I, box II, 'or printed seal' is deleted ; 2. Annex II is amended as follows : (a) in columns 1 , 2 and 3 respectively, after the texts relating to South Korea, add : 'Cuba Empresa Cubana del Tabaco "CUBATABACO " or its authorized agents (') Havana. ; (b) in column 2, the text relating to Thailand is replaced by the following : 'Department of Foreign Trade, Ministry of , Commerce or its authorized agents (')' ; (c) in columns 2 and 3 respectively, the following text is added for Yugoslavia : column 2 column 3 'Centroprom Export-Import or its authorized agents (') Belgrad Whereas Commission Regulation (EEC) No 4128/87 (3) laid down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within CN codes 2401 10 10 to 2401 10 49 and 2401 20 10 to 2401 20 49 ; whereas these conditions amount to the presentation of a certificate of authenticity meeting the requirements laid down in that Regulation ; whereas this certificate can only be issued in accordance with Article 5 ( 1 ) of the said Regulation, by countries for which an issuing authority appears within the list in Annex II to that same Regulation ; Whereas, in order to increase the efficiency and substan ­ tiating power of the certificate, the term 'or printed seal ' should no longer appear in box II of Annex I ; Whereas it is appropriate to include, at the request of the Republic of Cuba, in the said Annex II the 'Empresa Cubana del Tabaco "CUBATABACO"' at Havana which satisfies the requirements laid down in Article 6 of the said Regulation ; Apro Hercegovina Ro Istrazivacko Razvojni Institut or its authorized agents (') Mostar Slozena Organizacija na Zdruzen Trud "Jugotutun"  Skopje Institut Za Tutun or its authorized agents (') Prilep Univerzitet "Veljko Vlahovic" Poljoprivredni Institut or its authorized agents (') Titograd Whereas, furthermore, at the request of Thailand, it is appropriate to replace, in column 2 of the same Annex II, the description 'Ministry of Commerce' by 'Department of Foreign Trade, Ministry of Commerce' ; Duhanski Institut Zagreb or its authorized agents (') Zagreb' Whereas, finally, it is appropriate to add, at the request of Yugoslavia, three Yugoslavian issuing authorities to the aforementioned Annex II : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, Article 2 This Regulation shall enter into force on 1 January 1989 . Nevertheless, notwithstanding Article (1 ), until 31 December 1990, tobacco referred to in Article 1 of Regulation (EEC) No 4128/87 shall be admitted to the CN codes indicated in the latter Article on presentation of a certificate of authenticity corresponding to the specimen in Annex I of the aforesaid Regulation but bearing the words 'or printed seal'. (') OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 298 , 31 . 10. 1988, p. 1 . (3) OJ No L 387, 31 . 12. 1987, p. 1 . 15. 12. 88 Official Journal of the European Communities No L 346/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1988 . For the Commission COCKFIELD Vice-President